DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 10/19/2021 are acknowledged and have been fully considered.  Claims 1-15 and 18-27 are now pending.  Claims 16-17 are canceled; claims 1, 8, and 21-23 are amended; claim 24 is withdrawn; claims 25-27 are new.
Claims 1-15, 18-23, and 25-27 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 10/19/2021 have been considered by the Examiner.


Claim Objections
Claim 26 is objected to because of the following informalities:  The gel formulation of claim 25, wherein the gel formulation is a sunscreen gel formulation.  Appropriate correction is suggested to “[t]he anhydrous gel formulation of claim 25, wherein the anhydrous gel formulation is an anhydrous sunscreen gel formulation…”.
Claim 27 is objected to because of the following informalities:  The gel formulation of claim 1, wherein the gel formulation is a sunscreen gel formulation.  Appropriate correction is suggested to “[t]he anhydrous gel formulation of claim 1, wherein the anhydrous gel formulation is an anhydrous sunscreen gel formulation…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the gel formulation is characterized by one or more properties selected from high spreadabilility, antipeeling, desired wetness, desired slipperiness, excellent skinfeel, improved skin elasticity, and improved immediate Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).  In the instant case, the instant specification provides no stand for measuring the scope of the terms recited by the instant claim.  Specifically, it is not clear what is considered “high”, what is “desired”, what is “excellent”, and what is “improved”.  Is the composition being compared to another, non-inventive composition?  Is the composition being compared to bare skin?  Thus a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claims 2-15 and 18-23 are rejected for depending on an indefinite base claim.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive
Applicant argues that the claims are not indefinite as the elements can be ascertained by testing.  However, as set forth in the rejection of record, it is not clear what is considered “high”, what is “desired”, what is “excellent”, and what is “improved”.  Is the composition being compared to another, non-inventive composition?  Is the composition being compared to bare skin?  Claim scope cannot depend solely on the Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005) and the instant claim and specification do not provide any definition or guidance as to “high”, what is “desired”, what is “excellent”, and what is “improved”.  While the instant specification does teach the Spectrum Descriptive Method, it is unclear what the baseline is that defines “high”, “desired”, “excellent”, and “improved”.  It is noted that the data in the specification only appears to be for the inventive compositions, and does not include baseline comparative data to establish what is being considered “high”, “desired”, “excellent”, and “improved”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 10-12, 14-15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US 2010/0266649, of record) in view of Coppertone Sport SPF 15 (https://dailymed.nlm.nih.gov/dailymed/lookup.cfm?setid=27f80779-1b01-7522-e054-00144ff8d46c, hereafter Coppertone, of record).
Maitra et al. teaches an anhydrous gel (see [0015]) for use as cosmetic compositions (see [0016]).  Maitra et al. teaches that the solvent is an alcohol in a concentration of about 0.5-90% (see [0100]). Maitra et al. teaches the addition of active agents (see [0105]), fumed silica (see [0102]), moisturizers (i.e. a skin conditioning 
Maitra et al. does not teach octyldodecyl/glyceryl hydroxy stearate dilinoleate dimethicone copolymer.
Coppertone teaches a sunscreen with active agents (i.e. avobenzone), alcohol, Polyester-27 (i.e. octyldodecyl/glyceryl hydroxy stearate dilinoleate dimethicone copolymer), silica, beeswax (i.e. a skin conditioning agent), and Vitamin E (i.e. an emollient).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maitra et al. and Coppertone to arrive at an anhydrous gel formulation comprising about 25% to about 90% alcohol, one or more film forming agents, one of which is octyldodecyl/glyceryl hydroxy stearate dilinoleate dimethicone copolymer, one or more active agents, one or more viscosity increasing agents, one of which is a fumed silica, one or more skin conditioning agents, and one or more emollients.  One would be motivated to do so with a reasonable expectation of success, as both are drawn to formulations which can be utilized as a sunscreen, and Maitra et al. teaches that the composition provides optical blurring of wrinkles, fine lines, pores, and skin imperfections (see [0002]).  Regarding the limitation of  “wherein the gel formulation is 
Regarding claim 2, Maitra et al. teaches that the solvent is an alcohol in a concentration of about 0.5-90% (see [0100]). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 3, Maitra et al. teaches that low molecular weight alcohols having less than 8 carbons, including ethanol, are suitable as aqueous phase solvents (see [0101]).  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 4, Maitra et al. teaches 0.1-10% by weight of acrylates/dimethicone copolymer/cyclomethicone.  It would have been obvious to a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 7, Maitra et al. teaches lauryl methacrylate/dimethyl acrylate crosspolymer (see [0061]). Maitra et al. teaches about 5% by weight (see [0058]).  The instant specification has no specific definition for the term “about”, and a person of ordinary skill in the art would reasonably consider “about 2%” to read on “about 5%”. Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect “about 5%” to have the same properties as “about 2%”.
Regarding claim 10, Maitra et al. teaches silicone elastomers (see [0073]).
Regarding claim 11, Maitra et al. teaches preferred silicone elastomers are crosslinked organopolysiloxanes such as dimethicone/vinyl dimethicone crosspolymers (see [0077]).
Regarding claim 12, Maitra et al. teaches fragrances (see [0089]).

Regarding claim 15, Maitra et al. teaches a sunscreen with sunscreen active agents (see Table 1).
Regarding claim 18, Maitra et al. teaches surface treated fumed silica (see [0064]).
Regarding claim 27, Maitra et al. teaches that the composition can be used as a sunscreen (see [0082]) and teaches that suitable active agents includes sunscreens (see [0088]). Maitra et al. teaches a composition which includes ethylhexyl cinnamate and ethylhexyl salicylate (i.e. a sunscreen active agents, see Table 1).

Claims 1-15, 18-19, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US 2010/0266649, of record) and Coppertone Sport SPF 15 (https://dailymed.nlm.nih.gov/dailymed/lookup.cfm?setid=27f80779-1b01-7522-e054-00144ff8d46c, hereafter Coppertone, of record) further in view of Ferrari et al. (US 2004/0170586) as evidenced by Zhao (US 2012/0065163).
	The teachings of Maitra et al. and Coppertone have been set forth above.
	Maitra et al. and Coppertone do not teach ethylhexyl isononanoate, dicapryryl ether, silica dimethicone silylate or beeswax.
Ferrari et al. teaches anhydrous compositions (see [0014]) and teaches embodiments which include sunscreens (see [0003]). Ferrari et al. teaches that the composition can include 5 to 90% by weight of short chain esters (see [0539)], which can be selected from a group which includes ethylhexyl isononanoate (see [0530]). Ferrari et al. teaches that the short chain ester can also be replaced by additional 
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 5 to 90% by weight dicapryl ether as taught by Ferrari et al. in the composition of Maitra et al. and Coppertone.  One would be motivated to do so with a reasonable expectation of success to add further skin conditioning to the composition, and Ferrari et al. teaches that dicapryl ether can be used in anhydrous cosmetic compositions. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 6, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 5 to 90% by weight ethylhexyl isononanoate as taught by Ferrari et al. in the composition of Maitra et al. and Coppertone.  One would be motivated to do so with a reasonable expectation of prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 1% to 10% by weight of polyvinylpyrrolidone as taught by Ferrari et al. in the composition of Maitra et al. and Coppertone.  One would be motivated to do so with a reasonable expectation of success as Maitra et al. teaches films (see [0024]) and to add staying power properties and also for the feel and consistency properties as taught by Ferrari et al.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 9 and 19, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.05% to 35% by weight of a liposoluble gelling agent such as CAB-O-SIL TS-720® as taught by Ferrari et al. in the composition of Maitra et al. and Coppertone.  One would be motivated to do so with a reasonable expectation of success as Ferrari et al. teaches that 0.05% to 35% by weight of a fumed silica can be used as a liposoluble gelling agent in a similar cosmetic composition.  As evidenced by Zhao, CAB-O-SIL TS-720® is silica dimethicone silylate (see [0032]).
prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 25, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maitra et al., Coppertone, and Ferrari et al. and arrive at the claimed composition.  One would be motivated to do so with a reasonable expectation of success as Maitra et al., Coppertone, and Ferrari et al. are drawn to anhydrous sunscreen compositions, and teach the use of the claimed components in overlapping amounts.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
.

Claims 1-4, 7, 10, 12, 14-15, 18-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US 2010/0266649, of record) and Coppertone Sport SPF 15 (https://dailymed.nlm.nih.gov/dailymed/lookup.cfm?setid=27f80779-1b01-7522-e054-00144ff8d46c, hereafter Coppertone, of record) further in view of Schafer et al. (US 2005/0053632).
The teachings of Maitra et al. and Coppertone have been set forth above.
Maitra et al. and Coppertone do not teach a cooling agent.
Schafer et al. teaches a cooling cosmetic or medical topical preparation (see abstract). Schafer et al. teaches that the preparations include sunscreens (see [0064]). Schafer et al. teaches that the cooling agents interact with the heat receptors in the skin and thus trigger a sensation of cold without generating a measurable physical cooling, and that menthol and menthol derivatives are used (see [0023] and [0049]). Schafer et al. teaches that at high concentrations they can have irritative potential and significant intrinsic odor (see [0023]).  Schafer et al. teaches that compositions afford pleasant cooling when applied (see [0029]).
Regarding claims 20-23, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize menthol as .

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed gel formulations are superior as they have superior aesthetic features over those in the state of the art at the time the invention was made, including either has high spreadabilility, antipeeling, desired wetness, desired slipperiness, excellent skinfeel, improved skin elasticity, and improved immediate afterfeel, and improved afterfeel 10 minutes after application as determined by a Spectrum Descriptive Analysis Method; or provides moisture to the skin of a subject upon application of the claimed formulation, as determined by a Corneometer. However the prior art renders obvious the claimed composition.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed.  Further, the instant claim and specification do not provide any definition or guidance as to “high”, what is “desired”, what is “excellent”, and what is “improved”.  While the instant specification does teach the Spectrum Descriptive 
Regarding Applicant’s argument that that the claimed gel formulations are superior as they have superior aesthetic features over those in the state of the art at the time the invention was made, Applicants have burden of explaining proffered data and establishing that results are unexpected and significant (see MPPE 716.02(b)).  It does not appear that the instant specification provides data for any control compositions, to establish the argued unexpected improvement in the compositions properties. 
Applicant argues that consumers noted a concern that an alcohol based product could dry the skin.  However, Maitra et al. teaches an anhydrous gel (see [0015]) for use as cosmetic compositions (see [0016]) with an alcohol in a concentration of about 0.5-90% (see [0100]). The amount of alcohol taught by Maitra et al. overlaps the instantly claimed range and Maitra et al. specifically teaches that the composition provides optical blurring of wrinkles, fine lines, pores, and skin imperfections (see [0002] and teahces lotions that enhance skin feel (see [0092]).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
Applicant argues that there would not be a reasonable expectation of success to arrive at the claimed invention and that the cited references combined do not enable the claimed invention.  However, it is not clear why one would not have a reasonable expectation of success a Maitra et al. and Coppertone are both are drawn to formulations for topical application which can be utilized as a sunscreen.  Further, when .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 18 of copending Application No. 16/300342 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/300342 is drawn to an anhydrous gel formulation comprising about 25% to about 90% alcohol, one or more film forming agents, one of which is octyldodecyl/glyceryl hydroxy stearate dilinoleate dimethicone copolymer, one or more active agents, one or more viscosity increasing agents, one of which is a fumed silica, one or more skin conditioning agents, and one or 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Melissa L Fisher/           Primary Examiner, Art Unit 1611